PER CURIAM
In this wrongful death case, plaintiff appeals from a summary judgment for defendants that was granted on the ground that the action was not commenced within the two years provided in the Tort Claims Act. ORS 30.275(8). Plaintiff contends that that limitation creates two classes of tortfeasors, thereby discriminating against class members with wrongful death claims against public bodies, because the limitation for wrongful death claims against all other tortfeasors is three years. ORS 30.020. Plaintiff contends that the resulting discrimination violates Article I, section 20, of the Oregon Constitution and the Fourteenth Amendment to the United States Constitution.
We affirm. See Vendrell v. School District No. 26C et al, 226 Or 263, 360 P2d 282 (1961); Hale v. Port of Portland, 89 Or App 209, 748 P2d 161, rev allowed 305 Or 671 (1988); Nored v. Blehm, 743 F2d 1386 (9th Cir 1984).
Affirmed.